


110 HR 6750 IH: Whatever It Takes To Rebuild

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6750
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mrs. Maloney of New
			 York introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to modify the terms of the community disaster loan
		  program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Whatever It Takes To Rebuild
			 Act.
		2.FindingsCongress finds the following:
			(1)Major disasters,
			 including natural disasters and disasters caused by terrorist acts, often
			 result in a decline in economic activity in areas affected by the disaster and
			 a reduction in tax collections by State and local governments serving those
			 areas.
			(2)A report of the Government Accountability
			 Office entitled September 11: Recent Estimates of Fiscal Impact of 2001
			 Terrorist Attack on New York, dated March 2005, confirmed prior
			 estimates that—
				(A)New York City lost
			 between $2,500,000,000 and $2,900,000,000 in tax revenues for fiscal years 2002
			 and 2003; and
				(B)the State of New
			 York lost $2,900,000,000 for fiscal years 2002 and 2003.
				(3)Under the
			 community disaster loan program (in this section referred to as the CDL
			 program), as authorized by the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act, the President may make loans to a local government
			 suffering a substantial loss of tax and other revenues as a result of a major
			 disaster, if the local government demonstrates a need for financial assistance
			 in order to preform its governmental function.
			(4)The President may
			 cancel the repayment of all or any part of a loan made to a local government
			 under the CDL program if revenues following the disaster are insufficient to
			 meet the operating budget of that local government as a result of
			 disaster-related revenue losses and additional unreimbursed disaster-related
			 municipal operating expenses.
			(5)Assistance made
			 available under the CDL program is often instrumental in aiding the full
			 recovery of a local government following a major disaster.
			(6)The Disaster
			 Mitigation Act of 2000 established a $5,000,000 limitation on loans made to a
			 local government under the CDL program in connection with a major disaster.
			 Before the date of enactment of such Act, there was not any limitation on the
			 amount of such loans.
			(7)The $5,000,000 limitation is inequitable
			 when applied to a local government serving a largely populated area, such as
			 New York City, and is inconsistent with the objective of the CDL program to
			 provide meaningful assistance to a local government recovering from a major
			 disaster.
			3.Community
			 disaster loans
			(a)Eligibility of
			 StatesSection 417 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5184) is amended by striking local
			 government each place it appears and inserting State or local
			 government.
			(b)AmountSection
			 417(b) of such Act (42 U.S.C. 5184(b)) is amended—
				(1)in the matter
			 preceding paragraph (1) by striking based on need, shall and
			 inserting based on need and shall; and
				(2)in paragraphs (1)
			 and (2) by striking , and shall not exceed $5,000,000.
				(c)Catastrophic
			 eventsSection 417 of such Act (42 U.S.C. 5184) is amended by
			 adding at the end the following:
				
					(e)Catastrophic
				eventsIn the case a loan made under this section to a State or
				local government which may suffer a substantial loss of tax and other revenues
				as a result of a major disaster that the President determines to be a
				catastrophic event—
						(1)the amount of the
				loan shall not be subject to the percentage limitations in subsection (b);
				and
						(2)the President
				shall not require the payment of any interest or principal on a
				loan.
						.
			
